DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/19/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable Johnson (of record) (20160174378) in view of Ikuma et al (20140252569).
Johnson discloses a folded printed circuit assemblies comprising   a flexible printed circuit board (150);   first PCB 110 bonded to the flexible PCB; a second PCB 160 bonded to the flexible PCB and spaced apart from the first PCB by bendable portion of the first flexible PCB: wherein the second PCB is stacked relative to the first PCB when the flexible PCB is folded along the bendable portion (Fig. 2A and 2D))

 lkuma et al discloses a semiconductor package in figure 2 comprising a microwave component 10 in a cavity 4 formed by the through hole in the PCB 3; a conductive cover 1 over the through-hole 4 of the PCB and electrically connecting the conductive cover to the conductive material 7; and covering the sidewall of the through-hole with material 6/7 to shield the microwave component 10 (see Fig. 2 or 6).
 It would have been obvious to one having an ordinary skill in the art at the time of the effective filing date of the invention to incorporate the Ikuma's teaching in place of the component layers (114 of first PCB and 160 of the second PCB of the Johnson) in order to obtain a device having the above configuration requirements.
 The motivation for the combination would have been to provide the advantageous benefit of protection of the high frequency semiconductor element (microwave component) from gas. (Paragraph 004) 

Allowable Subject Matter
Claims 21 and 22 are allowed.
Claims 2 and 4-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With regards to claim 21, the prior art does not disclose or fairly teach the flexible  printed circuit board  including  a signal terminal coupled to an impedance controlled transmission line.  With regards to claim 22, the prior art does not disclose or fairly teach the specific circuit configuration with emphasis on first and second PCB including a curved surface portion.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







April 20, 2021
/K.E.G/Examiner, Art Unit 2843     

/ROBERT J PASCAL/Supervisory Patent Examiner, Art Unit 2843